--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on June 6, 2007
by and between YP Corp., a Nevada Corporation (the “Company”), and Rajesh Navar
(“Executive”). This agreement supersedes any other Agreement between Executive
and Company.


In consideration of the mutual promises, covenants and agreement herein
contained, intending to be legally bound, the parties agree as follows:
 
1.    Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve, subject to the provisions of this Agreement, as an
employee of the Company in the position of President. Executive will perform all
services and acts reasonably necessary to fulfill the duties and
responsibilities of his position and will render such services on the terms set
forth herein and will report to the Company’s Chief Executive Officer (“CEO”).
Executive agrees to devote his business time, attention and energies to the
extent reasonably necessary to perform the duties assigned hereunder, and to
perform such duties diligently, faithfully and to the best of his abilities. It
is expressly understood and agreed that Executive shall have the right to engage
in any activities that are generally engaged in by executives of his position
and status, provided that Executive agrees to refrain from any activity that
interferes with the performance of Executive’s duties hereunder.


2.    Term. This Agreement is for the three-year period (the “Term”) commencing
on the date hereof and terminating on the third anniversary of such date, or
upon the date of termination of employment pursuant to Section 8 of this
Agreement; provided, however, that commencing on the third anniversary of the
date hereof and each anniversary thereafter the Term will automatically be
extended for one additional year unless, not later than 90 days prior to any
such anniversary, either party hereto will have notified the other party hereto
that such extension will not take effect, in which event the Term shall end on
the last day of the then current period.


3.    Place of Performance. Executive will perform his duties and conduct
business on behalf of the Company at a location mutually agreed upon with the
CEO and shall be permitted to telecommute provided that it does not
substantially interfere with the performance of his duties hereunder.


4.    Compensation. Executive’s salary during the first year of the Term will be
at the annual rate of $300,000 (the “Annual Salary”), payable in accordance with
the Company’s regular payroll practices. During the Term, commencing with the
second year of the Term, the Annual Salary shall be increased on an annual basis
at a rate of at least 10% of the preceding year’s Annual Salary. All applicable
withholdings, including taxes, will be deducted from such payments.


5.    Business Expenses. During the Term, the Company will reimburse Executive
for all business expenses incurred by him in connection with his employment,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.


6.    Vacation, Holidays and Sick Leave. During the Term, Executive will be
entitled to paid vacation (21 business days per calendar year), paid holidays
and paid sick leave in accordance with the Company’s standard policies for its
officers, as may be amended from time to time.


7.    Benefits. During the Term, Executive will be eligible to participate fully
in all health, disability and dental benefits, insurance programs, pension and
retirement plans and other employee benefit and compensation arrangements
(collectively, the “Employee Benefits”) available to senior officers of the
Company generally, as the same may be amended form time to time by the Board.


--------------------------------------------------------------------------------



8.    Termination of Employment.


a)    Notwithstanding any provision of this Agreement to the contrary, the
employment of Executive hereunder will terminate on the first to occur of the
following dates:


(i)     the date of Executive’s death;


(ii)    the date on which Executive has experienced a Disability (as defined
below), and the Company gives Executive notice of termination on account of
Disability;


(iii)   the date on which Executive has engaged in conduct that constitutes
Cause (as defined below), and the Company gives Executive notice of termination
for Cause;


(iv)   expiration of the Term without renewal or extension;


(v)    the date on which the Company gives Executive notice of termination for
any reason other than the reasons set forth in (i) through (iv) above;


(vi)   the date on which Executive gives the Company notice of termination for
Good Reason (as defined below); or


(vii)          the date that is 60 days following the date on which Executive
gives the Company notice of termination for any reason other than Good Reason.


b)    For purposes of the Agreement, “Disability” will mean an illness injury or
other incapacitation condition as a result of which Executive is unable to
perform, with reasonable accommodation, the services required to be performed
under this Agreement for 180 consecutive days during the Term. In any such
event, the Company, in its sole discretion, may terminate this Agreement by
giving notice to Executive of termination for Disability. Executive agrees to
submit to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to such reasonable requests made by the Company from
time to time. Any determination as to the existence of a Disability will be made
by a physician mutually selected by the Company and Executive.


c)    For purposes of the Agreement, “Cause” will mean the occurrence of any of
the following events, as reasonably determined by the Board:


(i)     Executive’s willful and continued refusal to substantially perform his
duties hereunder;


(ii)    Executive’s conviction of a felony, or his guilty plea to or entry of a
nolo contendere plea to a felony charge;


(iii)   Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to (i), or (iii) above, such termination
for Cause will only be effective if the conduct constituting Cause is not cured
by Executive within 30 days of receipt by Executive of notice specifying in
reasonable detail the nature of the alleged breach. For purposes of this Section
8(c), no act or omission by Executive shall be considered “willful” unless done,
or not done, by Executive in bad faith or without reasonable belief that such
act or omission was in the best interests of the Company, and any act or
omission by Executive based upon or consistent with authority given to Executive
under this Agreement or by the Board or upon advice of the Company’s counsel,
shall be conclusively presumed to be done in good faith and in the best
interests of the Company. There shall be a presumption that Executive has not
violated Section 8(c)(i) and (iii) above until there is a finding by the fact
finder (i.e., judge, jury, or arbitrator) of wrongdoing sufficient to justify
termination for Cause under these sections. Until such a finding is made,
Executive shall receive all the payments and benefits that he would otherwise
receive if his employment was terminated pursuant to Section 8(a)(v) or (vi)
above.

2

--------------------------------------------------------------------------------



d)    For purposes of this Agreement, “Good Reason” will mean the occurrence of
any of the following events, as reasonably determined by Executive:


(i)     A substantial reduction in Executive’s responsibilities and duties by
the Board or adverse change in job title;


(ii)    The removal of Executive from the Board other than for cause;


(iii)   The failure of the Company to pay executive on a timely basis his total
Annual Salary and/or bonuses or payments earned;


(ii)    the Company’s breach of any material term of this Agreement; provided
that in all cases Executive will have provided the Company with notice and not
less than a 15 calendar day opportunity to cure the conduct that Executive
claims constitutes Good Reason; and/or


(iii)   a Change of Control shall have occurred. For purposes of this Agreement,
“Change of Control” shall have the meaning ascribed to it in the Company’s 2003
Stock Plan.


9.    Compensation in Event of Termination. Upon termination of the Term, this
Agreement will terminate and the Company will have no further obligation to
Executive except to pay the amounts set forth in this Section 9.


a)    In the event Executive’s employment is terminated pursuant to Sections 8
(a)(i), (ii), (iii), (iv) or (vii) on or before the expiration of the Term,
Executive or his estate, conservator or designated beneficiary, as the case may
be, will be entitled to payment of any earned but unpaid Annual Salary for the
year in which the Executive’s employment is terminated through the date of
termination, as well as any accrued but unused vacation, reimbursement of
expenses and vested benefits to which Executive is entitled in accordance with
the terms of each applicable Employee Benefits plan.


b)    In the event Executive’s employment is terminated pursuant to Section
8(a)(i), Executive’s estate, conservator or designated beneficiary, as the case
may be, will be entitled to receive, in addition to Executive’s accrued salary
and benefits through the date of death, a lump sum payment equivalent to three
months’ of Executive’s Annual Salary in effect at the time of death;

3

--------------------------------------------------------------------------------



c)    In the event Executive’s employment is terminated pursuant to Section
8(a)(v) or (vi) on or before the expiration of the Term, and provided that
Executive executes a valid release of any and all claims that Executive may have
relating to his employment against the Company and its agents, including, but
not limited to, its officers, directors and employees, in a form provide by the
Company, Executive will be entitled to receive on the date of termination, as
his sole and exclusive remedy, the amounts set forth above in Section 9(a), plus
a lump sum amount equal to three months of Annual Salary that Executive would
receive under the Agreement if his employment with the Company had not been
terminated. Executive shall have no duty to mitigate in order to receive the
benefits set forth herein and the benefits shall not be reduced or offset by
other income payment or profits received by Executive from any source. If
Executive Dies before he receives the above payment, the Company will distribute
the benefits to Executive’s beneficiary as soon as administratively feasible
following the date of Executive’s death.


10.   Confidentiality. Executive covenants and agrees that he will not at any
time during or after the end of the Term, without written consent of the Company
or as may be required by law or valid legal process, directly or indirectly, use
for his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors, attorneys, accountants and employees of the
Company or its subsidiaries, Confidential Information (as hereinafter defined)
of the Company. As used herein, “Confidential Information” of the Company means
information about the Company of any kind, nature or description, including but
not limited to, any proprietary information, trade secrets, data, formulae,
supplier, client and customer lists or requirements, price lists or pricing
structures, marketing and sales information, business plans or dealings and
financial information and plans as well as all papers, resumes and records
(including computer records) that are disclosed to or otherwise known to
Executive as a direct or indirect consequence of Executive’s employment with the
Company, which information is not generally known to the public or in the
businesses in which the Company is engaged. Confidential Information also
includes any information furnished to the Company by a third party with
restrictions on its use or further disclosure.


11.   Dispute Resolution. Except for an action exclusively seeking injunctive
relief, any disagreement, claim or controversy arising under or in connection
with this Agreement, including Executive’s employment or termination of
employment with the Company will be resolved exclusively by arbitration before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Rules”),
provided that, the arbitrator will allow for discovery sufficient to adequately
arbitrate any statutory claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law. The arbitration
will take place in Santa Clara, California. The award of the arbitrator with
respect to such disagreement, claim or controversy will be in writing with
sufficient explanation to allow for such meaningful judicial review as permitted
by law, and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto. The remedies available
in arbitration will be identical to those allowed at law. The arbitrator will be
entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law. The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.


12.   Binding Agreement.


a)    This Agreement is a personal contract and the rights and interests of
Executive hereunder may not be sold, transferred, assigned, pledged, encumbered
or hypothecated by him, provided that all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by executive’s personal or
legal representative, executors, heirs, administrators, successors,
distributors, devisees and legatees.

4

--------------------------------------------------------------------------------



b)    In addition to any obligations impose by law upon any successor to Company
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the assets of Company, by agreement in form and
substance satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
by required to perform if no such succession had taken place.


13.   Disclosure Obligations. Executive agrees that the Company has the right to
notify any third party of the existence and content of Executive’s obligations
hereunder.


14.   Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he will promptly return all
property of the Company, its subsidiaries, affiliates and any divisions thereof
he may have managed that is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing, as well as any materials or equipment supplied by the Company to
Executive.


15.   Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
all undertakings and agreements, whether oral or written, previously entered
into by them with respect thereto; provided that nothing contained herein will
supersede or render inoperable the provisions of any other non-competition,
non-solicitation or confidentiality covenants made by Executive or his
affiliates and such covenants will supplement the covenants made by Executive
herein. Executive represents that, in executing this Agreement, he does not
rely, and has not relied, on any representation or statement not set forth
herein made by the Company with regard to the subject matter, bases or effect of
this Agreement or otherwise.


16.   Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants will not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement will not
operate as a waiver of any other breach or default.


17.   Notices. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or fax or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:


To Executive at:


Rajesh Navar
__________________
__________________
__________________
Phone: (___) _______
Fax: (___) _________

5

--------------------------------------------------------------------------------



To the Company at:


YP Corp.
Suite 105
4840 East Jasmine Street
Mesa, Arizona 85205-3321
Phone: (480) 654-9646
Fax: (480) 325-1257
Attention: CEO


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered. Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed. Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of the
Section.


18.   Severability. In the event that any one or more of the previsions of this
Agreement will be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement will not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in the Agreement will be held to be excessively broad as to
duration, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent allowed by
applicable law.


19.   Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.


20.   Each Party the Drafter. This Agreement and the provisions contained in it
will not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.


21.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflicts of laws principles.


22.   Heading. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and provision of this Agreement
is to be construed by reference to the heading of any section or paragraph.


23.   Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


24.   Indemnification. Company shall indemnify, hold harmless and defend
Executive for all acts or omissions taken or not taken by Executive while
performing services for Company upon the terms and conditions set forth in the
Company’s bylaws. At all times during the Term, Company shall maintain an
insurance policy covering all Officers and Directors of the Company against
third party claims and lawsuits, and Company shall ensure that Executive shall
be covered by such policy upon terms and conditions no less favorable to
Executive than the terms and conditions governing the coverage accorded to such
other Officers and Directors.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


YP CORP., a Nevada corporation
 
EXECUTIVE
                  /s/ Daniel L. Coury, Sr.   /s/ Rajesh Navar
Daniel L. Coury, Sr.
 
Rajesh Navar
Chief Executive Officer
   

 
 
7

--------------------------------------------------------------------------------